Exhibit 10.13
FIRST AMENDMENT
to the
EMPLOYMENT AGREEMENT
Between Alliance HealthCard, Inc. (Access Plans, Inc.) and Brett Wimberley
THIS IS THE FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT dated February 28, 2007
(the “Agreement”), by and between Alliance HealthCard, Inc. and its wholly-owned
subsidiary, AHC-Benefit Marketing Acquisition, Inc. (“AHC”) and Brett Wimberley
(“Employee”) dated May 28, 2010.
W I T N E S S E T H:
WHEREAS, AHC and Employee entered into an Employment Agreement governing the
terms of Employee’s employment with AHC.
WHEREAS, Access Plans, Inc. became the parent of Alliance HealthCard, Inc. and
its subsidiaries in 2009.
WHEREAS, the parties desire to amend the terms of the agreement and the Board of
Directors has approved said amendment.
NOW, THEREFORE, AHC and Employee hereby agree as follows:

  1.   Access Plans, Inc. shall become a party to the Agreement in substitution
for AHC.

  2.   Paragraph 3. (a) Base Salary. shall be amended to reflect a basic
annualized salary of Three Hundred Thousand Dollars ($300,000) effective May 1,
2010.

Nothing in this Amendment is intended to modify, alter, reduce or change the
rights or obligations of the parties in the Agreement, except as expressly
stated in this Amendment. It is the intent of the parties that the terms and
conditions of this Amendment be read and interpreted as being additive to and in
harmony with, and not contradictory to, the terms and conditions of the
Agreement.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, on this date of May 28, 2010 the parties have executed and
delivered this First Amendment as set forth below:

                  AHC:            
 
                Alliance HealthCard, Inc.   AHC-Benefit Marketing Acquisition,
Inc.    
 
               
By:
      By:        
 
 
 
     
 
   
 
                Bradley W. Denison
Executive Vice President,
General Counsel and Secretary   Bradley W. Denison
General Counsel    
Date:
      Date:        
 
               
 
                Access Plans, Inc.            
 
               
By:
               
 
               
 
                Bradley W. Denison
Executive Vice President,
General Counsel and Secretary            
 
               
Date:
               
 
               
 
                EMPLOYEE:            
 
                              Brett Wimberley            
 
               
Date:
               
 
               

 

- 2 -